Citation Nr: 0302245	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  99-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1953 
to May 1955, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In 
October 2001 the Board returned this case to the RO for 
additional development.  Following completion of the 
requested development, the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has completed nine years of school, with 
additional training in commercial art, has occupational 
experience as a truck and bus driver and last worked in 1985. 

3.  Service connection has been established for residuals of 
a low back injury with degenerative disc disease of the 
lumbosacral spine, evaluated as 40 percent disabling; for 
degenerative joint disease of the left hip, evaluated as 
20 percent disabling; for degenerative joint disease of the 
thoracic spine, evaluated as 10 percent disabling; and for 
degenerative changes of the right hip, evaluated as 
10 percent disabling, for a combined schedular evaluation of 
60 percent.

4.  The veteran's service-connected disabilities are shown to 
be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
May 2000 rating decision, as well as the Statement of the 
Case and the Supplemental Statement of the Case issued in 
connection with the veteran's appeal had notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran in October 2001 and the October 2002 Supplemental 
Statement of the Case have specifically notified the veteran 
of the provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
that evidence.  Under the circumstances the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
while not relevant to the current claim, the veteran's 
service medical records are associated with the claims file.  
In addition, private and VA medical records are associated 
with the claims file, and the veteran and his representative 
have not indicated that any other relevant treatment records 
have not been obtained.  Lastly, the veteran was afforded a 
VA examination specifically to assess the severity of his 
disabilities and obtain an opinion as to the veteran's 
capacity for performing substantially gainful employment.  
Accordingly, the record appears to be complete.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  


Background and Evidence

A report of a VA examination performed in August 1999 shows 
the examiner was of the opinion that service-connected 
disabilities of the thoracic spine, lumbar spine, right hip 
and left hip were diagnosed as each producing moderate 
functional loss.  

A VA Form 21-8940 (Veterans Application for Increase 
Compensation Based on Unemployability) received in May 2000 
shows the veteran had completed nine years of school with 
additional training in commercial art.  The veteran indicated 
that he had occupational experience as a truck and bus driver 
as well as a service boy.  He reported that he last worked 
and became too disabled to work in 1985.  

A report of a VA examination performed in May 2000 shows that 
on examination the veteran related that he could not lift 
over 10 pounds and that he could not bend over very much.  He 
wore no back brace and stated that the pain in the back, 
rated on a scale of 1 to 10, was an 8.  He indicated that he 
utilized a walker at home and that he had used a walker for 
some support for one and a half to three years.  The veteran 
was noted to be in a wheelchair.  The veteran was able to 
stand during the examination and was able to put his jacket 
on and off without any assistance while standing.  Forward 
flexion was to 50 degrees and extension was to 3 degrees.  
Side bending to the left and right was to 10 degrees and 
rotation was 20 degrees.  Left hip flexion was to 70 degrees, 
internal rotation to 120 degrees, and external rotation was 
to 30 degrees.  Right hip flexion was to 85 degrees, internal 
rotation to 20 degrees and external rotation was to 
40 degrees.  The veteran ambulated with a slightly antalgic 
gait that was not considered to be safe.

Following the examination the veteran was diagnosed with 
degenerative disc disease of the lumbar spine with moderate 
functional loss secondary to pain and lack of endurance; 
degenerative joint disease of the thoracic spine with mild 
functional loss secondary to pain and lack of endurance; and 
degenerative joint disease of the left hip with mild to 
moderate functional loss secondary to pain and lack of 
endurance.  The examiner commented that in her opinion the 
veteran was unable to work and was considered unemployable, 
but that this was secondary to total impairment, which would 
definitely have to include his visual loss.  In the 
examiner's opinion the main reason the veteran was unable to 
work, and that included even sedentary type work, was 
secondary to his visual impairment.  

The examiner stated that the veteran's right hip condition or 
arthralgia was not secondary to his low back condition.  She 
stated that the left hip condition was as likely as not 
secondary to his low back condition.  The rationale provided 
included the fact that the veteran had very mild degenerative 
disc disease with a very mild bulge and did not have 
significant severe degenerative joint disease or degenerative 
disc disease of the lumbar spine.  She explained that she was 
taking into account the veteran's original injury while in 
service did include the back.  She concluded by stating that 
the thoracic spine condition was as likely as not secondary 
to the veteran's low back condition.  

A rating decision dated in October 2002 shows that service 
connection had been established for residuals of a low back 
injury with degenerative disc disease of the lumbosacral 
spine, evaluated as 40 percent disabling; for degenerative 
joint disease of the left hip, evaluated as 20 percent 
disabling; for degenerative joint disease of the thoracic 
spine, evaluated as 10 percent disabling; and for 
degenerative changes of the right hip, evaluated as 
10 percent disabling, for a combined schedular evaluation of 
60 percent.  

A statement from a VA physician dated in December 2002 
related that the veteran was under his care and the he was 
not able to work due to chronic pain from his spinal disc 
condition and his osteoarthritis.  He indicated that both of 
these problems were service connected disorders.  


Law and Analysis

Applicable law provides that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
However, it is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran does not meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The veteran's service-connected disabilities are 
rated less than 100 percent disabling, and the combined 
evaluation for those disabilities is 60 percent, less than 
the combined rating of 70 percent or more contemplated under 
38 C.F.R. § 4.16(a).  

However, there are two opinions of record regarding the 
veteran's capacity for performing substantially gainful 
employment, each reaching a different conclusion with respect 
to that matter.  In this regard, there is a December 2000 
statement from the veteran's treating physician which simply 
states that the veteran was not able to work due to chronic 
pain associated with his spinal disc condition and his 
osteoarthritis.  On the other hand, the examiner who 
performed the May 2002 examination, while clearly conceding 
that the veteran was unable to work and unemployable, 
indicated that the veteran was unemployable due to a 
combination of service-connected and nonservice-connected 
disabilities, specifically the veteran's nonservice-connected 
visual loss.  In fact, that examiner was of the opinion that 
the main reason the veteran was unable to work was due to his 
visual impairment.  

But the Board would observe that the examiner who performed 
the May 2002 examination was of the opinion that the 
veteran's right hip disability was not secondary to his low 
back disability, and apparently excluded any disablement from 
that service-connected disability in her assessment of the 
veteran's employability.  In addition, the examination report 
indicated that while the veteran was able to stand without 
assistance, he arrived for the examination in a wheelchair 
and informed the examiner that he used a walker at home.  
Significantly, the examiner indicated that the veteran 
ambulated with a slightly antalgic gait, which the examiner 
stated was not considered to be safe.  

The Board is of the opinion that the medical evidence of 
record creates a question as to the degree of functional 
impairment the veteran's service-connected disabilities cause 
in his capacity for performing substantially gainful 
employment.  The Board would observe that the veteran has 
somewhat limited education and occupational experience and is 
evaluated as 60 percent disabled due to his service-connected 
disabilities, including one disability that is evaluated as 
40 percent disabling.  

Resolving any reasonable doubt in the veteran's favor as to 
his capacity for performing substantially gainful employment, 
the Board concludes that the medical evidence demonstrates 
the veteran is unable to work due to his service-connected 
disabilities.  Accordingly, a total evaluation based on 
individual unemployability due to service-connected 
disabilities is warranted.  




ORDER

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual 
unemployability due to service-connected disabilities is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

